The Cash Store Financial Services Inc. 17631 - 103 Avenue Edmonton, ABCanadaT5S 1N8 Phone: (780) 408-5110Fax: (780) 408-5122 TSX: CSFNYSE: CSFS July 20, 2011 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Mr. Benjamin Phippen Mr. Amit Pande Mr. Jonathan Gottlieb Mr. Todd K. Schiffman Re: The Cash Store Financial Services Inc. Form 40-F for the Fiscal Year Ended September 30, 2010 Filed November 26, 2010 File No. 001-34760 Dear Mr. Phippen, Mr. Pande, Mr. Gottlieb and Mr. Schiffman: We wish to acknowledge receipt of your letter dated July 1, 2011 to Mr. Gordon Reykdal, related to the U.S. Securities and Exchange Commission's comments on The Cash Store Financial Services Inc.'s Form 40-F referred to above. As discussed in communication between Mr. Phippen and our counsel, The Cash Store Financial Services Inc. will submit its response to your letter on or about August 2, 2011. If you have any questions or need any additional information, please feel free to contact the undersigned at (780) 732-5683 at your convenience. Sincerely, /s/ Nancy Bland Nancy Bland Chief Financial Officer
